NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



WAYNE L. BRODERICK,                )
                                   )
       Appellant,                  )
                                   )
v.                                 )                Case No. 2D17-3886
                                   )
STATE OF FLORIDA,                  )
                                   )
       Appellee.                   )
___________________________________)

Opinion filed March 9, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; Neil A. Roddenbery, Judge.

Wayne L. Broderick, pro se.



PER CURIAM.

              Affirmed.




LaROSE, C.J., and SILBERMAN and LUCAS, JJ., Concur.